NOTICE OF ALLOWABILITY
Claims 1 and 2-23 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “ A display apparatus comprising: a display panel comprising a data line and a pixel connected to the data line, and configured to display an image based on an input image data; a data driver configured to output a data voltage to the data line; and a controller connected to the data driver and configured to control an operation of the data driver, and to determine a driving frequency of the display panel based on the input image data, wherein the controller is further configured to: store flicker values for grayscale values corresponding to the input image data; determine a luminance difference according to a voltage drop of the data voltage or a voltage drop of a driving voltage of the display panel “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 18, the recitation of “A method of driving a display panel, the method comprising: determining whether an input image data is a still image or a video image; determining a luminance difference based on a voltage drop of a data voltage or a voltage drop of a driving voltage of the display panel; determining a size of a low driving grayscale range of the grayscale values based on the luminance difference; determining a driving frequency of the display panel based on flicker values for grayscale values corresponding to the input image data based on the input image data being the still image; and outputting the data voltage to a data line of the display panel based on the driving frequency, wherein a flicker value of the flicker values is adjusted based on the voltage drop of the data voltage or the voltage drop of the driving voltage of the display panel “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621